Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 02/22/2022, are accepted and do not introduce new matter. 
Previous 112(b) rejections are overcome.
Claims 1, 3, 5, 11 and 13-19 are pending; claims 2, 4, 6-10, 12 and 20 are canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 discloses “a pressure vessel” twice; once in the preamble and again in line 4. This is considered double inclusion, which renders the claim indefinite because it is unclear if there are one or more than one pressure vessel. For examination purposes, and based on disclosure, Examiner will interpret line 4 as: said/the pressure vessel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chattaway et al (U.S. 2015/0306436) in view of Fisher et al (U.S. 2017/0120089), Gloeckler (U.S. 3,756,321) and Arend (U.S. 5,291,952).
Regarding claim 1, Chattaway teaches a fire suppressant system (110) for a cargo area in an aircraft (as disclosed in Par 0027), the fire suppressant system comprising:
a pressure vessel (120/320), filled with a fire suppressant (disclosed in Par 0003), disposed within the cargo area (as seen in Fig 1 and disclosed in Par 0027), a wall (wall of exhaust port 360) of the pressure vessel defining a fire suppressant-opening (port 360);
a seal member (defined by plug 340 and disk 330) that covers the fire suppressant-opening (as seen in Fig 3A); and 
a connection feature (retainer 350) that connects the seal member to the pressure vessel (as seen in Fig 3A), wherein the connection feature that releases the seal member when exposed to a predetermined minimum temperature (as disclosed in Pars 0019 and 0021, the connection feature, i.e. the retainer, is made out of a shape memory alloy that changes shaper after a predetermined temperature has been reached, thus releasing the plug); 
wherein the seal member is formed from a plate and is disk shaped (as seen in Fig 3a-3b, the seal member 330/340 is a plate in the shape of a disk);
the fire suppressant-opening on the exterior surface is circular (as seen in Figs 6a-6b);
a first diameter defined by the circular fire suppressant-opening is greater than twenty-five percent of a second diameter defined by the pressure vessel (as seen in Fig 2, the diameter of the opening defined at 230 is greater than a quarter of the total diameter of the pressure vessel 220); and
the disk shaped seal member is larger than the circular fire suppressant-opening for sealing purposes (the seal member 330/340 is implied as being larger than the opening 360, if not it would not seal the opening and would fall through). 
However, Chattaway does not explicitly teach the system being used in a cargo container; wherein the connection feature is a eutectic solder; wherein the pressure vessel has a spherical exterior surface. 
Fisher teaches a cargo container (100) used in an aircraft, having a fire suppressing system (102).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chattaway to incorporate the teachings of Fisher to implement the fire suppressing system directly in a cargo container, as this would ensure direct protection of the goods stored in the cargo container; thus improving the system. 
Gloeckler teaches a fire sprinkler which has a layer of eutectic alloy (60) that secures clips 56 to a plate 53, i.e. 60 is a eutectic solder/weld; wherein the alloy 60 melts at a predetermined temperature in order to open the sprinkler in the event of a fire.
A connection feature in the form of a shape memory alloy that changes shape after a predetermined temperature was known in the art, as evidenced by Chattaway (retainer 350), while a eutectic solder, which melts when a predetermined temperature has been reached, was known in the art as evidence by Gloeckler (60). One of ordinary skill in the art could have substituted the shape memory alloy of Chattaway with the eutectic weld of Gloeckler by known methods. The results of using both elements would have yield predictable results, as both work equally well at losing their original shape in the presence of high temperature in order to open access of fire suppressant fluid. Thus, it would have been obvious to one of ordinary skill in art to replace shape memory alloy with a eutectic weld.
Arend teaches a pressure vessel (fire extinguishing container 1) which has an spherical exterior surface (as seen in Fig 1); wherein a first diameter defined by a circular fire suppressant-opening (6) is greater than twenty-five percent of a second diameter defined by the spherical pressure vessel (as seen in Fig 1, the diameter of the opening 6 is larger than a quarter of the spherical diameter of the vessel 1); a disk shaped seal member (7) is larger than the circular fire suppressant-opening for sealing purposes (as seen in Fig 1, seal 7 is wider than the opening 6).  
A generally cylindrical vessel was known in the art, as evidenced by Chattaway, while a spherical vessel was known in the art as evidence by Arend. One of ordinary skill in the art could have substituted the shape of the vessel of Chattaway with the spherical vessel of Arend by known methods. The results of using both elements would have yield predictable results, as both work equally well at maintaining a pressurized fluid within. Thus, it would have been obvious to one of ordinary skill in art to replace a cylindrical vessel with a spherical vessel.   Furthermore, Applicant has not disclosed any criticality for having a vessel in the shape of a sphere. In Fact, Applicant’s own disclosure states that other shapes of the pressure vessel are viable (see Par 0037). Therefore, it would be obvious to try (see KSR MPEP 2141 III) different vessel shapes to meet any desired storing and/or dispensing characteristics, and to accommodate the vessel depending on available space in the cargo container. 

Regarding claim 3, Chattaway, Fisher, Gloeckler and Arend teach the system of claim 1. However, they do not explicitly teach the system wherein the predetermined minimum temperature is 300 degrees Fahrenheit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable predetermined minimum temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 || A). In the present case, Chattaway discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable predetermined temperature for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the predetermined temperature at 300 degrees Fahrenheit. Finally, it would be obvious to find the optimal minimum predetermined temperature depending on where the system is located and what constitutes a hazardous temperature around its environment.
Regarding claim 5, Chattaway, Fisher, Gloeckler and Arend teach the system of claim 1, wherein the fire suppressant is compressed and is one of Halon, Novec 1230, CF3I, 2-BTP, HFC-227ea, HFC-125, and HFC-236fa (Chattaway teaches the suppressant being Halon, as disclosed in Par 0018).
Regarding claim 11, Chattaway, Fisher, Gloeckler and Arend teach the system of claim 1. However, they do not teach the system wherein the first diameter is greater than three inches and the second diameter is twelve inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable size for the diameter of the opening and the vessel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Chattaway discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable size for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the claimed sizes. Finally, it would be obvious to find the optimal opening and vessel size pending on where the system is located and depending on the amount of fire suppressant that may be needed to fully suppress the fire in a given protected volume.
Regarding claim 13, Chattaway, Fisher, Gloeckler and Arend teach the system of claim 1, wherein the cargo container includes a ceiling (ceiling of cargo container 100 of Fisher, seen in Figs 1-2), and the pressure vessel is secured to the ceiling (as seen in Fig 2B of Fisher).
Regarding claim 14, Chattaway, Fisher, Gloeckler and Arend teach the system of claim 1, wherein the cargo container is a unit load device (ULD) (as seen in Fig1-2 of Fisher, container 100 is an ULD).
Regarding claims 15 and 16, Chattaway, Fisher, Gloeckler and Arend teach the system of claim 1. However, they do not teach the system wherein a ratio of a first volume of the pressure vessel to a second volume of the cargo container is at least 1:1500; wherein the first volume is at most 0.1 cubic feet and the second volume is at least 150 cubic feet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio of pressures and volumes between the vessel and the cargo container, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Chattaway and Fisher disclose all the general structure of the claim; therefore, it would be obvious to find an optimal or workable pressure and volume ratio in order to function as desired. Furthermore, Applicant has not disclosed any criticality for having a pressure ratio of 1:1500 or having the first volume is at most 0.1 cubic feet and the second volume is at least 150 cubic feet. Therefore, it would be obvious to find the optimal pressure and volume ratios between the vessel and the cargo container depending on desired dispensing characteristics and depending on average altitude of the aircraft in which the container is placed.
Regarding claim 17, Chattaway, Fisher, Gloeckler and Arend teach an aircraft (Chattaway and Fisher teach aircrafts, disclosed in Par 0029-30 of Fisher and Par 0002 of Chattaway) comprising: a cargo bay (bay of the aircraft where all ULDs of Fisher are stored); and the cargo container of claim 16.
Regarding claim 18, Chattaway, Fisher, Gloeckler and Arend teach the aircraft of claim 17, wherein the cargo container is a first cargo container of a plurality of cargo containers stowed in the cargo bay, and each of the plurality of cargo containers includes the fire suppressant system (Fisher teaches an indivual fire suppressant system per cargo container; there are multiple cargo containers placed in aircrafts, thus reading on claim language).

Regarding claim 19, Chattaway teaches a method of configuring a pressure vessel (120/230) for suppressing fire in a cargo area stowed in a cargo bay of an aircraft (aircraft structure 100, as seen in Fig 1 and disclosed in Par 0027), 
the cargo area including a fire suppressant system (110) that includes:
a pressure vessel (120/230) disposed within the cargo area (as seen in Fig 1 and disclosed in Par 0027), a wall (wall of exhaust port 360) of the pressure vessel defining a fire suppressant-opening (port 360);
a seal member (defined by plug 340 and disk 330) that covers the fire suppressant-opening (as seen in Fig 3A); and
a connection feature (retainer 350) that connects the seal member to the pressure vessel (as seen in Fig 3A), wherein the connection feature that releases the seal member when exposed to a predetermined minimum temperature (as disclosed in Pars 0019 and 0021, the connection feature, i.e. the retainer, is made out of a shape memory alloy that changes shaper after a predetermined temperature has been reached, thus releasing the plug);
wherein the seal member is formed from a plate and is disk shaped (as seen in Fig 3a-3b, the seal member 330/340 is a plate in the shape of a disk), the fire suppressant-opening on the exterior surface is circular  (as seen in Figs 6a-6b); a first diameter defined by the circular fire suppressant-opening is greater than twenty-five percent of a second diameter defined by the spherical pressure vessel (as seen in Fig 2, the diameter of the opening defined at 230 is greater than a quarter of the total diameter of the pressure vessel 220); and the disk shaped seal member is larger than the circular fire suppressant-opening for sealing purposes (the seal member 330/340 is implied as being larger than the opening 360, if not it would not seal the opening and would fall through); 
the method comprising:
sealing the seal member to the pressure vessel with the connection feature so that the seal member covers the fire suppressant-opening on the external surface of the pressure vessel (as seen in Figs 3a-3b, the seal member 340/330 is sealed to the connection feature 350 so that it covers the opening 360 on an external surface of the vessel). 
However, Chattaway does not explicitly teach the system being used in a cargo container; wherein the connection feature is a eutectic solder; wherein the pressure vessel has a spherical exterior surface.
Fisher teaches a cargo container (100) used in an aircraft, having a fire suppressing system (102).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chattaway to incorporate the teachings of Fisher to implement the fire suppressing system directly in a cargo container, as this would ensure direct protection of the goods stored in the cargo container; thus improving the system. 
Gloeckler teaches a fire sprinkler which has a layer of eutectic alloy (60) that secures clips 56 to a plate 53, i.e. 60 is a eutectic solder/weld; wherein the alloy 60 melts at a predetermined temperature in order to open the sprinkler in the event of a fire.
A connection feature in the form of a shape memory alloy that changes shape after a predetermined temperature was known in the art, as evidenced by Chattaway (retainer 350), while a eutectic solder, which melts when a predetermined temperature has been reached, was known in the art as evidence by Gloeckler (60). One of ordinary skill in the art could have substituted the shape memory alloy of Chattaway with the eutectic weld of Gloeckler by known methods. The results of using both elements would have yield predictable results, as both work equally well at losing their original shape in the presence of high temperature in order to open access of fire suppressant fluid. Thus, it would have been obvious to one of ordinary skill in art to replace shape memory alloy with a eutectic weld.
Arend teaches a pressure vessel (fire extinguishing container 1) which has an spherical exterior surface (as seen in Fig 1); wherein a first diameter defined by a circular fire suppressant-opening (6) is greater than twenty-five percent of a second diameter defined by the spherical pressure vessel (as seen in Fig 1, the diameter of the opening 6 is larger than a quarter of the spherical diameter of the vessel 1); a disk shaped seal member (7) is larger than the circular fire suppressant-opening for sealing purposes (as seen in Fig 1, seal 7 is wider than the opening 6).  
A generally cylindrical vessel was known in the art, as evidenced by Chattaway, while a spherical vessel was known in the art as evidence by Arend. One of ordinary skill in the art could have substituted the shape of the vessel of Chattaway with the spherical vessel of Arend by known methods. The results of using both elements would have yield predictable results, as both work equally well at maintaining a pressurized fluid within. Thus, it would have been obvious to one of ordinary skill in art to replace a cylindrical vessel with a spherical vessel.   Furthermore, Applicant has not disclosed any criticality for having a vessel in the shape of a sphere. In Fact, Applicant’s own disclosure states that other shapes of the pressure vessel are viable (see Par 0037). Therefore, it would be obvious to try (see KSR MPEP 2141 III) different vessel shapes to meet any desired storing and/or dispensing characteristics, and to accommodate the vessel depending on available space in the cargo container. 

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 02/22/2022 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752